Opinion by
Cline, J.
At the trial the customs broker testified that she made the entry herein for Hambro Trading Co. on June 6, 1947; that on June 2 she filed a request for information from the appraiser who stated that he had no current information and that market value should be ascertained from the shipper; that subsequently an amended entry was filed on the basis of information given by the examiner; and that she understood that the figures given by the examiner included the packing charges, but when the examiner made his return, packing was added to the net value. On the record presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.